office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 lljohnson postf-122145-16 third party communication none date of communication not applicable uilc date date to nancy v knapp associate area_counsel washington d c large business international from benjamin m willis senior technician reviewer cc corp b05 office of associate chief_counsel corporate subject applicability of sec_351 taxpayer or p sub sub shareholder bank a b c tax_year legend ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------- ------------------------------------------------------------------------ ------------------------- ------------------------------------------------------------------------ ------------------------ -------------------------------------------------------------------------- ------------------------------------------------- ----------------- -- ---- ------- postf-122145-16 tax_year tax_year ------- ------- this memorandum responds to your request for chief council advice regarding the subject taxpayer all section references are to the internal_revenue_code_of_1986 the code and the regulations thereunder this chief_counsel_advice may not be used or cited as precedent issue you have requested legal advice regarding whether a taxpayer is entitled to a long term capital_loss on the sale of certain class a stock as described in your request and generally below of the taxpayer’s subsidiary the answer turns in part on whether the class a stock is nonqualified_preferred_stock within the meaning of sec_351 of the code conclusion based on the facts as presented in your request and subsequently supplemented the class a stock is nonqualified_preferred_stock within the meaning of sec_351 facts taxpayer also referred to as p is a domestic_corporation and the common parent of a group of corporations that file a consolidated federal_income_tax return sub is a member of the p consolidated_group in your legal advice request the transactions described are p’s acquisition of all of the stock of sub from a third party and a few years later p’s contribution of all the stock of sub to sub in exchange for shares of sub 1’s class a stock class b stock and sub 1’s note payable note the note was issued under a credit agreement among sub p as the initial lender and the bank as the administrator in tax_year p sold the note to bank for face value and sold the class a stock to shareholder for dollar_figurea shareholder charged a fee and required collateral for the transaction due to concerns about sub 1’s financial health and structured the deal with a view towards a potential bankruptcy of sub features of the class a and class b stock the class a stock is described as entitling the holder to elect one member to the board_of directors and is ranked senior to the class b stock and the common_stock in postf-122145-16 dividend payments and at liquidation quarterly dividends if declared were payable based on varying percentages the stock contained a floating rate dividend that was indexed to libor and payable only if preferred dividends or participating dividends were in arrears for the life of the class a stock the floating rate dividend has not been owed or paid as described by the taxpayer the participating dividends are those which provide for a payment to be made to a class a shareholder if and only if dividends are paid on the common_stock of sub the amount is determined by multiplying dividends_paid on the common_stock by a fixed percentage in tax_year sub accrued an amount as a participating redemption_premium but determined that its cash-flow projections growth- rate forecast and revenue estimates were overstated thereafter sub did not accrue a participating redemption_premium during tax_year sub made a payment to shareholder and maintains that the payment was a participating dividend however no dividends were paid on the common_stock at liquidation dissolution or winding up of the business a class a shareholder is entitled to the stated_value of the class a stock any dividends in arrears and what taxpayer describes as a participating redemption_premium computed at a fixed percentage multiplied by any appreciation in sub 1’s common_stock the class b stock is described as voting preferred_stock with mandatory and optional redemption features a remarketing option and is senior in rank to the common_stock but is junior in rank to the class a stock in dividend payments and upon liquidation taxpayer’s classification of the class a and class b stock taxpayer treats the class a stock as permitted_property under sec_351 and not as other_property under sec_351 taxpayer claims the class a stock participates in the growth of sub to a significant extent and is not preferred_stock within the meaning of sec_351 because it has a participating redemption_premium and a participating dividend taxpayer treats the class b stock as nonqualified_preferred_stock within the meaning of sec_351 because it is limited and preferred as to dividends and does not participate in corporate growth to any significant extent within the meaning of sec_351 taxpayer retained financial advisors to prepare valuation studies of the stock finding that the class a stock would yield approximately b percent over its life based on estimates of the preferred dividends that may be paid on the stock the rate also postf-122145-16 included an estimate of a negligible amount for the participating dividends at a rate of c percent per year tax reporting of the transactions in tax_year taxpayer reported the contribution of sub to sub as an exchange under sec_351 treating the class a stock as preferred_stock other than nonqualified_preferred_stock within the meaning of sec_351 and the class b stock and note as other_property ie boot taxpayer calculated the basis of the note and the class b stock as equal to their respective estimated fair market values taxpayer reported a long term capital_loss on the sale of the class a stock to shareholder the capital_loss offset capital_gains in the tax_year consolidated federal_income_tax return sub reported losses for the three-year period preceding tax_year and for the two-year period following tax_year tax_year and tax_year sub made no dividend payments and reported negative retained earnings for book purposes for the entire period law sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_351 provides that if sec_351 would apply to an exchange but for the fact that there is received in addition to the stock permitted to be received under sec_351 other_property or money then- gain if any to such recipient shall be recognized but not in excess of- a the amount of money received plus b the fair_market_value of such other_property received and no loss to such recipient shall be recognized sec_368 in relevant part provides that the term control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation sec_351 provides that in the case of a person who transfers property to a corporation and receives nonqualified preferred stock-- a sec_351 shall not apply to such transferor and b if and only if the transferor receives stock other than nonqualified preferred stock- i sec_351 shall apply to such transferor and ii postf-122145-16 such nonqualified_preferred_stock shall be treated as other_property for purposes of applying sec_351 sec_351 in relevant part provides that for purposes of sec_351 the term nonqualified_preferred_stock means preferred_stock if- i the holder of such stock has the right to require the issuer or a related_person to redeem or purchase the stock ii the issuer or a related_person is required to redeem or purchase such stock iii the issuer or a related_person has the right to redeem or purchase the stock and as of the issue_date it is more_likely_than_not that such right will be exercised or iv the dividend rate on such stock varies in whole or in part directly or indirectly with reference to interest rates commodity prices or other similar indices sec_351 provides that sec_351 ii and iii will cause an instrument to be nonqualified_preferred_stock only if the right or obligation may be exercised within years of the date the instrument is issued and such right or obligation is not subject_to a contingency which as of the issue_date makes remote the likelihood of the redemption or purchase sec_351 provides that the term preferred_stock means stock which is limited and preferred as to dividends and does not participate in corporate growth to any significant extent further the code states that stock shall not be treated as participating in corporate growth to any significant extent unless there is a real and meaningful likelihood of the shareholder actually participating in the earnings and growth of the corporation if there is not a real and meaningful likelihood that dividends beyond any limitation or preference will actually be paid the possibility of such payments will be disregarded in determining whether stock is limited and preferred as to dividends sec_1504 provides that the term stock does not include any stock which - a is not entitled to vote b is limited and preferred as to dividends and does not participate in corporate growth to any significant extent c has redemption and liquidation rights which do not exceed the issue_price of such stock except for a reasonable redemption or liquidation premium and d is not convertible into another class of stock in making sec_351 determinations courts have generally looked to the regulations underlying sec_305 see for example 139_tc_67 sec_1_305-5 in relevant part provides the term preferred_stock generally refers to stock which in relation to other classes of stock outstanding enjoys certain limited rights and privileges postf-122145-16 generally associated with specified dividend and liquidation priorities but does not participate in corporate growth to any significant extent the distinguishing feature of preferred_stock for the purposes of sec_305 is not its privileged position as such but that such privileged position is limited and that such stock does not participate in corporate growth to any significant extent however a right to participate which lacks substance will not prevent a class of stock from being treated as preferred_stock thus stock which enjoys a priority as to dividends and on liquidation but which is entitled to participate over and above such priority with another less privileged class of stock in earnings_and_profits and upon liquidation may nevertheless be treated as preferred_stock for purposes of sec_305 if taking into account all the facts and circumstances it is reasonable to anticipate at the time a distribution is made or is deemed to have been made with respect to such stock that there is little or no likelihood of such stock actually participating in current and anticipated earnings and upon liquidation beyond its preferred interest among the facts and circumstances to be considered are the prior and anticipated earnings per share the cash dividends per share the book_value per share the extent of preference and of participation of each class both absolutely and relative to each other and any other facts which indicate whether or not the stock has a real and meaningful probability of actually participating in the earnings and growth of the corporation the sec_305 regulations thus provide considerations to take into account in determining when stock has a meaningful probability of actually participating in the earnings and growth of the corporation and whether that participation is significant when congress enacted sec_351 in there was a split in the courts about whether to look only to the terms of the stock as provided in the stock certificate or any other collateral agreements or look to the dividends actually paid during a particular period to resolve whether stock was limited and preferred as to dividends for purposes of determining affiliation under sec_1504 sec_1504 defines certain preferred_stock as stock that is among other features limited and preferred as to dividends in 25_fsupp_203 s d n y the court held that preferred_stock of the conventional type is limited and preferred as to dividends by being entitled to a specific dividend in priority to any dividend on the common_stock but to nothing more in the way of dividends the preferred_stock in question was participating preferred_stock entitled not merely to receive the fixed preferred dividend in priority to common_stock but also to share on parity with the common in any further distribution of earnings the court concluded that the preferred postf-122145-16 stock was therefore not limited and preferred as to dividends this view was adopted in revrul_79_21 1979_1_cb_290 ruling that preferred_stock which is entitled not only to receive a preferred dividend in priority to common_stock but also to participate with the common_stock in any further distributions of earnings is not limited and preferred as to dividends by comparison in 93_f2d_883 1st cir the preferred_stock was entitled to receive a dollar_figure dividend after all accumulated and accrued dividends on the preferred were paid the common shareholders were entitled to get dollar_figure per share dividend thereafter the common and preferred would share equally in any further dividend payments no further dividends were paid the court held that the preferred_stock was limited and preferred as to dividends based on the fact that no preferred dividends were paid and provided that it might share equally with the common_stock under more favorable conditions is immaterial it clearly did not during the period in question the mere possibility that the stock in some particular taxable_period might be entitled to dividends in excess of percent no more makes it unlimited as to dividends than the possibility that in some particular tax period it might be entitled to voting rights makes it voting_stock id pincite commenters have interpreted that sec_351 incorporates both versions of the common_law in its reference to real and meaningful participation in earnings and growth and to limited and preferred as to dividends and does not participate in corporate growth to any significant extent see comments concerning the president’s proposal to clarify the definition of nonqualified_preferred_stock date zarlenga barrie corwin silverman wellen et al pincite tmwr wl in 139_tc_67 the parties disputed whether certain class c stock issued by a subsidiary to its parent_corporation was preferred_stock within the meaning of sec_351 the stock was issued in a recapitalization transaction that was followed by a purported sec_351 transaction after which the class c stock was sold outside of the consolidated_group prior to the recapitalization transaction the subsidiary that issued the class c stock was an inactive company taxpayer sought to claim a loss on the sale of the class c stock to offset capital_gain income the resolution turned on whether at the time the stock was issued the class c stock participated in corporate growth to any significant extent id pincite the court in gerdau held that the stock at issue did not participate in corporate growth to any significant extent and thus was nonqualified_preferred_stock under section postf-122145-16 g and denied the capital_loss in reaching this conclusion the tax_court explained that neither the statute the regulations nor the legislative_history of sec_351 defines the phrase participate in corporate growth to any significant extent for purposes of sec_351 id pincite both parties had relied upon the regulations under sec_305 to interpret the phrase participate in corporate growth to any significant extent for purposes of sec_351 id pincite the commissioner argued that when the preferred_stock was issued there was no reasonable likelihood that the stock would participate in corporate growth because there were no earnings in which to participate and the taxpayer had projected a deficit of dollar_figure million that was expected to continue for several years the court ruled in favor of the commissioner finding that the preferred_stock at issue was nonqualified_preferred_stock through reliance on sec_351 and its legislative_history sec_1504 and sec_1_305-5 the court held that in lieu of giving its holders a significant interest in corporate growth the class c stock gave its holders a guaranteed fixed annual income preference in the form of a set cumulative dividend and upon the stock’s redemption a fixed payout that was not related to corporate growth id pincite this holding was based on the court’s finding that at issuance the reasonable likelihood was that the stock would fail to meaningfully participate in corporate earnings at all given that the sub had no accumulated earnings when the class c stock was issued and that the sub was reasonably expected to have little to no earnings before the class c stock would most likely be redeemed the court held that a deficit is not corporate growth analysis congress’ intention in enacting sec_351 was to address its concern that holders of certain stock that has features that make the stock in substance more like debt than equity have received something akin to boot that should be taxed immediately jcs-23-97 general explanation of tax legislation enacted in date pincite see also general explanation of tax legislation enacted in the 108th congress joint_committee on taxation date jcx-10-97 pincite congress considered the treatment of preferred_stock that not only contained the customary liquidation and dividend preferences but also contained terms that significantly reduced any risk of loss of principal value congress viewed such preferred_stock as more like debt than equity and provided that the receiver of such stock should be taxed on any associated gain and should be denied a loss where appropriate the treatment of certain preferred_stock as boot applies for purposes of sec_351 sec_354 sec_355 and sec_356 among others postf-122145-16 the committee reports provide certain preferred stocks have been widely used in corporate transactions to afford taxpayers non-recognition treatment even though the taxpayers may receive relatively secure instruments in exchange for relatively risky investments and that t he committee believes that when such preferred_stock instruments are received in certain transactions it is appropriate to view such instruments as taxable consideration since the investor has often obtained a more secure form of investment h s rep no 105th cong 1st sess s rep 105th cong 1st sess thus for preferred_stock to be treated as other than nonqualified_preferred_stock evidence must exist to show that the preferred_stock in question will participate in corporate growth to a significant extent merely describing the rights associated with the preferred_stock in relation to how the common_stock participates is not enough the legislative_history states that instruments that are preferred on liquidation and that are entitled to the same dividends as may be declared on the common_stock do not escape being nonqualified_preferred_stock by reason of that right if the corporation does not in fact pay dividends either to its common or preferred shareholders general explanation of tax legislation enacted in the 108th congress joint_committee on taxation date jcs-5-05 pincite applying the law set forth above to the facts of the instant case the class a stock of sub is preferred_stock that does not participate in the growth of sub to a significant extent an illusory right to share in any appreciation in the value of sub does not evidence a real and meaningful likelihood that the class a stock will actually participate in the earnings and growth of the corporation and provides no proof that dividends beyond any limitation or preference will be paid sub had income in tax_year the year of the purported sec_351 transfer and distribution of the class a stock but paid no dividends within the meaning of sec_316 of the code it is doubtful that sub reasonably expected the class a postf-122145-16 stock to participate in any current and anticipated future growth of sub sub reported losses on its pro-forma tax returns during the years described in the facts and paid no dividends during that period it had only one aberrational year of taxable_income that was immediately followed by two consecutive tax years with net operating losses these events occurred despite sub 1’s original forecast of positive cash flows and anticipated earnings which taxpayer admits were overstated as in gerdau so it is here-- at issuance there was no real and meaningful likelihood the class a stock would participate in the corporate growth of sub to any significant extent there was no real and meaningful likelihood that dividends beyond any limitation or preference would actually be paid in addition the shareholder in the instant case was merely an accommodation party to the transaction and accepted payment in exchange for its purchase of the stock shareholder provides that it considered the stock to be preferred_stock but it required a substantial amount of collateral to insure that it would in no way lose on its purchase using collateral as a backstop to any potential loss on the class a stock is evidence that shareholder was protecting its investment from a probable downside for the above reasons the class a stock of sub is nonqualified_preferred_stock within the meaning of sec_351 please call lola l johnson at or benjamin m willis at if you have any questions case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
